Citation Nr: 0114464	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes, to include the issue 
of extraschedular entitlement under 38 C.F.R. § 3.321(b)(2) 
(2000).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.


REMAND

The veteran claims that he should be granted pension benefits 
due to his non-service connected disabilities which prevent 
him from securing and maintaining  employment. The Board 
finds that additional evidentiary development is indicated by 
review of the claims file. 

The record reflects that the appellant, in his October 1998 
pension claim, noted that he was awarded Social Security 
Administration (SSA) benefits.  Records pertaining to the 
award of such benefits by the SSA have not been associated 
with the record.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of any SSA 
records utilized in awarding the appellant disability 
benefits.

The medical evidence of record shows that the veteran has 
numerous medical problems, including right lower extremity 
eversion, scoliosis of the spine at T12, hepatitis, 
arteriosclerotic heart disease, arthritis, asthma, internal 
hemorrhoids, and prostate problems.  The February 1999 rating 
decision on appeal did not evaluate or list these 
disabilities.  Further, that rating decision did not assess 
whether disabilities last evaluated in 1995, including 
residuals of lumbosacral and cervical strain, chronic 
obstructive pulmonary disease, peptic ulcer disease, 
peripheral neuropathy, major depression, cellulitis, and 
anemia, warranted higher evaluations.  In addition, it does 
not appear that he was offered a VA examination to determine 
the current extent of impairment caused by each disability.

In light of the veteran's statements and the medical evidence 
of record, the Board concludes that the claim must be 
remanded to afford the veteran appropriate VA examination(s) 
for all of his disabilities to properly  adjudicate his 
claim.  The veteran is hereby notified that it is his 
responsibility to report for the examination(s) to be 
scheduled in connection with this REMAND and to cooperate in 
the development of the claim.  The consequences for failure 
to report for a VA examination without good cause may include 
denial of the claim(s).  38 C.F.R. § 3.655 (2000).

According to applicable regulations, an evaluation must be 
performed under the Schedule for Rating Disabilities to 
determine the percentage of impairment caused by each 
disability which is claimed by the veteran.  See 38 C.F.R. 
Part 4 (2000); see also Roberts v. Derwinski, 2 Vet. App. 287 
(1992).  VA has the responsibility of identifying all 
disabilities which the veteran currently has, determining 
whether they are permanent in nature, and assigning a 
schedular evaluation for each.  Id.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
adjudicators, when considering a claim for entitlement to 
pension benefits, must consider whether the veteran is 
unemployable as a result of a lifetime disability, i.e., an 
"objective" standard, or if the veteran is not 
unemployable, whether there exists a lifetime disability 
which would render it impossible for an average person to 
follow a substantially gainful occupation, i.e., a 
"subjective" standard.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321, 4.15, 4.16, and 4.17 (2000); Brown 
v. Derwinski, 2 Vet. App. 444 (1992).  On remand, all 
diagnosed disabilities should be rated according to the 
criteria set forth in the Schedule for Rating Disabilities.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons as well, a remand is required.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant medical treatment for any 
of his disabilities, and whose records 
are not already associated with the 
claims file. The appellant must 
adequately identify the records and 
provide any necessary authorization.  If 
the RO, after making reasonable efforts, 
is unable to obtain any records sought, 
the RO shall notify the veteran that it 
is unable to obtain those records by 
identifying the records it is unable to 
obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

2. The RO should contact the SSA for the 
purpose of obtaining any records from that 
agency which pertain to an award of 
disability benefits to the appellant.  The 
RO's efforts should continue until the 
records are obtained, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further action 
to be taken by the RO with respect to the 
claim.

3.  The RO should arrange for the veteran 
to undergo VA pension examination(s) to 
determine the nature and extent of all 
disabilities found to be present.  The 
claims file must be made available to and 
reviewed by the examiner(s) in connection 
with the requested study.  The examiner(s) 
must describe the impact of the veteran's 
disabilities on his industrial 
adaptability.  All appropriate diagnostic 
testing deemed necessary to render 
clinically supported diagnoses should be 
administered.  In addition, if a 
psychiatric disorder is found, a global 
assessment functioning score should be 
assigned.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If the claim remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which includes the percentage rating for 
each diagnosed disability.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


